                                                                                        FILED
                                                                                        CLERK
                                                                              5/22/2019 3:08 pm
UNITED STATES DISTRICT COURT                                                     U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                 LONG ISLAND OFFICE
GEORGINA YEARBY,
                                                                   For Online Publication Only
                                   Plaintiff,
                                                                   ORDER
                 -against-                                         17-CV-01042 (JMA)

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                                    Defendant.
---------------------------------------------------------------X
APPEARANCES

        Jeffrey D. Delott
        Law Offices of Jeffrey Delott
        366 North Broadway
        Suite 410
        Jericho, NY 11753
        Attorney for Plaintiff

        Dara A. Olds
        United States Attorney's Office, EDNY
        271 Cadman Plaza East
        Brooklyn, NY 11201
        Attorney for Defendant

AZRACK, United States District Judge:

        Plaintiff seeks attorney’s fees and costs pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412 (“EAJA”). For the foregoing reasons, plaintiff is entitled to $8,262.40 in attorney’s

fees, and $383.95 for electronic research fees.

        The EAJA provides for an award of “reasonable” fees and expenses to a prevailing party

in proceedings for judicial review of an agency action.            28 U.S.C. § 2412(d).    Plaintiff’s

contemporaneous attorney time records outline a total of 86.9 hours worked on the federal appeal

of her denial of disability insurance benefits under the Social Security Act. (See Delott Decl., ECF

No. 34.) However, plaintiff only seeks reimbursement for 60 hours of attorney work. Upon a
review of the time records, defendant’s arguments that plaintiff is not entitled to recover fees for

(1) the hours worked after the defendant offered to remand; (2) any clerical work; and (3) work on

reply papers before the defendant filed any opposition are irrelevant. Even eliminating all the

disputed hours, the hours billed would still total over 60 hours. Accordingly, the real issue is

whether 60 hours is a reasonable number of hours to bill, given the facts of this particular case.

        The reasonableness of an attorney’s fee award is left to the discretion of the district court.

Harris v. Astrue, 701 F. Supp. 2d 410, 412–13 (E.D.N.Y. 2010) (citing Hensley v. Eckerhart, 461

U.S. 424, 434 (1983)). Here, plaintiff’s attorney represented her at the administrative level so was

familiar with the record, the case did not raise any complex legal or factual issues, and the

administrative record was shorter than average. Accordingly, the Court concludes that 40 hours

at the applicable rate of $206.56 is an appropriate award. 1 Plaintiff is thus entitled to $8,262.40 in

attorney’s fees under the EAJA.

        In addition, plaintiff has provided records substantiating the requested amount of $383.95

in electronic research fees. (See Delott Decl., Ex. D, ECF No. 34-4.) However, as defendant points

out, plaintiff is not entitled to recover the $400 filing fee because the Court granted plaintiff’s in

forma pauperis application and waived the filing fee. (See Electronic Order dated 5/2/2017.)

Plaintiff is thus entitled to $383.95 in expenses under the EAJA, for a total EAJA award of

$8,626.35.

SO ORDERED.

Dated: May 22, 2019
Central Islip, New York
                                                                /s/ (JMA)
                                                             JOAN M. AZRACK
                                                             UNITED STATES DISTRICT JUDGE


1
  Counsel for plaintiff indicates that the present hourly rate for EAJA fees in this metro area is $206.56, and the
defendant does not contest the reasonableness of this rate for this case. (Delott Decl., ECF No. 34 ¶¶ 25–26.)

                                                        2
